Per Curiam.
The answer interposed by the defendant was not frivolous.
It distinctly puts in issue the 3d, 4th, 5th, and 6th subdivisions of the complaint. These subdivisions constitute the entire cause of action, and the answer thus amounts to a general denial. These denials are not affected by the admission of the defendant that it received certain goods similar to those mentioned in the plaintiffs’ complaint, and that it has disposed of a part thereof, and has received the avails of a portion thereof. The denial of the receipt of the goods specified in the complaint still stands, and there is no admission, direct or indirect, of the agreements referred to in the complaint upon which the goods are said to have been delivered; nor is there any admission, direct or indirect, that the defendant received the goods specified in the complaint, or disposed of such goods pursuant to any such agreements. The decision evidently proceeded upon the theory that the affirmative defense set up in the answer, denying the authority of Mr. Davidge to enter into the contracts, raised no issue of factor law, and that, consequently, such defect vitiated the entire answer. We think, however, that the defense thus affirmatively pleaded was sufficient. But, even if it had been insufficient, it did not disturb the preceding denials. The order should therefore be reversed, with $10 costs and the disbursements of the appeal, and the motion for judgment should be denied, with costs.